 


109 HR 1331 IH: To provide for a fair and equitable resolution of claims relating to the work opportunity credit.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1331 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Weller (for himself and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for a fair and equitable resolution of claims relating to the work opportunity credit. 
 
 
1.Settlement of employer claims for the work opportunity creditNot later than July 1, 2005, the Secretary of the Treasury shall issue regulations to provide for the settlement of employer claims for the work opportunity credit under section 51(d)(2)(A) of the Internal Revenue Code of 1986 which previously were not granted but should have been granted consistent with Revenue Ruling 2003–112. Such settlement shall be national in scope, provide for a fair and equitable resolution of such claims, and rely on statistical sampling on a national level. 
 
